Citation Nr: 0124441	
Decision Date: 10/10/01    Archive Date: 10/12/01

DOCKET NO.  00-21 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Washington, DC


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a respiratory 
disorder.


REPRESENTATION

Appellant represented by:	Peter J. Sarda, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to June 
1969, and had later National Guard and reserves service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 decision that denied 
the veteran's application to reopen a claim of service 
connection for a respiratory disorder.  The veteran perfected 
an appeal of that issue to the Board.  

In July 2001, the veteran testified at a hearing before the 
undersigned Board Member.  During the hearing, the veteran 
submitted additional evidence with a waiver of RO 
jurisdiction, permitting the Board to consider the evidence 
in the first instance.  As indicated at the hearing, the 
waiver also covers evidence forwarded by the appellant's 
attorney to the Board in January 2001.  As the issue on 
appeal is being remanded for other purposes, as explained 
below, the Board finds that, for the sake of efficiency, the 
RO should review the additionally submitted evidence along 
with any evidence generated as a result of the remand.

During the hearing, and in a February 2001 letter forwarded 
by the RO in August 2001, the veteran also raised the issue 
of entitlement to service connection for Type II diabetes.  
As this issue has not been adjudicated, and it is not 
inextricably intertwined with the issue on appeal, it is 
referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  In February 1997, the Board declined to reopen a claim 
for service connection for a respiratory disorder; there was 
then no medical evidence of a medical nexus between currently 
diagnosed adverse symptomology and military service.

2.  New evidence submitted since the Board's February 1997 
denial raises a reasonable possibility of a connection 
between current adverse respiratory symptomology and military 
service; such evidence is so significant that it must be 
considered in order to fairly decide the merits of the claim 
of service connection for a respiratory disorder.


CONCLUSIONS OF LAW

1.  The Board's February 1997 decision declining to reopen 
the claim for service connection for a respiratory disorder 
is final.  38 U.S.C.A. § 7105 (West 1991 & Supp. 2000); 38 
C.F.R. § 20.1100 (2000).

2.  Since February 1997, new and material evidence to reopen 
the claim for service connection for respiratory disorder has 
been submitted.  38 U.S.C.A. §§ 5108, 7104 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active military service.  38 U.S.C.A. §§ 1110, 1131 
(West 1991 & Supp. 2000); 38 C.F.R. § 3.303 (2000).

In connection with the current appeal, the veteran now 
contends that he has a respiratory disorder as a result of 
his military service.  However, service connection for a 
respiratory disorder-to specifically include residuals of 
pneumonia as well as sinusitis and bronchitis-previously have 
been considered and denied.  In January 1981, the RO denied 
claims of service connection for respiratory disorders; 
specifically, residuals of pneumonia as well as sinusitis and 
bronchitis.  And, in February 1997, the Board denied the 
veteran's appeal of a June 1995 RO decision that had denied 
the veteran's application to reopen a claim of service 
connection for a respiratory disorder.

The veteran did not appeal the January 1981 denial of service 
connection for respiratory disorders.  Hence, that decision 
is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 
20.302, 20.1103.  Likewise, the veteran has not requested 
reconsideration of the Board's February 1997 denial of an 
application to reopen a claim of service connection for a 
respiratory disorder (which, would appear to include, by 
implication, all respiratory disorders including residuals of 
pneumonia as well as sinusitis and bronchitis), and no other 
exception to finality applies.  Hence, that decision is also 
final.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100. 

Given the prior final denials, the veteran's current claim 
for service connection for a respiratory disorder may now be 
considered only if new and material evidence has been 
associated with the claims file since those denials.  See 
38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 3.156; Hodge v. West, 
155 F.3d 1356 (Fed.Cir. 1998).

"New and material evidence" is defined, by regulation as 
follows:

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

38 C.F.R. § 3.156(a) (2000) (Emphasis added).  (The Board 
notes that, while the above definition of new and material 
has recently changed, these changes only apply to claims 
filed after August 29, 2001, and have no impact on the 
current appeal.  See 66 Fed. Reg. 45620 to 45632 (August 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.156).)

For the purpose of determining whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  Moreover, the evidence to be considered is that 
added to the record since the last final denial on any basis.  
Evans v. Brown, 9 Vet. App. 273 (1996).

Using these guidelines, the Board has compared the evidence 
of record at the time of the Board's February 1997 denial 
(the last final denial of the claim on any basis) and the 
additional evidence subsequently associated with the claims 
file.

Evidence previously of record included active duty medical 
records, dated from November 1966 to June 1969, reserve 
component medical records, dated in May 1980, private medical 
records and letters, dated from December 1973 to March 1995, 
VA treatment records, dated from July 1980 to March 1987, 
three lay statements dated in December 1995, and numerous 
written statements from the veteran.

The active duty medical records show the veteran entered 
service with a history of sinusitis, hay fever, chronic or 
frequent colds, and a chronic cough.  See October 1966 
enlistment examination.  The service medical records show he 
had recurrent bouts of sinusitis and upper respiratory 
infections, as well as chest and head colds, throughout 
service, and show he was diagnosed and treated for pneumonia 
in 1967.  See service medical records dated in November 1966, 
January 1967, March 1967, July 1967, December 1967, March 
1968, June 1968, and  June 1969; examination dated in October 
1968.  The June 1969 separation examination showed the 
respiratory system was normal on clinical evaluation, but 
there were chest x-ray findings of left lower lobe 
infiltrate.  A related treatment record notes the x-ray 
findings; the chest was clear to auscultation and percussion; 
the impression was mild pneumonitis; medication was given; 
and follow-up treatment was recommended. 

Subsequent medical records show the veteran's complaints 
and/or treatment for a number of respiratory disorders 
variously diagnosed as sinusitis, bronchitis, possible 
bronchiectasis, suspected allergic tendency, right middle 
lobe infiltrate, atopy (hereditary allergy) with chronic 
sinusitis, mild bronchiectasis, mild pulmonary disease, 
chronic recurrent sinusitis, rhinosinusitis, right hilar 
pneumonia, upper respiratory infection, and pulmonary 
fibrosis.  See private treatment records dated from January 
1988 to July 1993 and August 1994; private medical invoices 
dated in 1994 and 1995; VA treatment records dated from July 
1980 to March 1987; a March 1995 letter from Mark Pomerans, 
M.D.; private chest x-rays dated in September 1988, May 1990, 
July 1991, November 1991, January 1992, and December 1992; VA 
chest x-rays dated in July 1980, August 1980, September 1980, 
February 1981, January 1982, November 1983, and March 1987; 
VA sinus x-rays dated in July 1980, October 1980, December 
1983, and October 1984; and July 1980 pulmonary function 
test.

Moreover, in VA treatment records, dated from July to October 
1980, the veteran reported that his history included smoking; 
pneumonia in service in 1967 and a chronic cough ever since; 
a long-standing history of hay fever and sinusitis; and a 
history of chronic post nasal drainage with symptoms worse in 
the spring and fall.  He also said he had had sinus surgery 
in 1978 and allergy testing without desensitization.  
Additionally, VA treatment records show the veteran's 
complaints and/or treatment while hospitalized from September 
to October 1980 following a bronchoscopy due to the presence 
of right middle lobe infiltrate noted on x-ray during the 
summer.  At that time, the veteran gave a history of seasonal 
childhood rhinitis and sinusitis, a first episode of 
pneumonia in the late 1960s during service, a chronic 
productive cough during the past 10 years that was treated in 
the mid 1970s, acute lung problems including blood streaking 
in the sputum during the past summer, smoking no more than 10 
cigarettes per day, an allergic history, and persistent 
rhinitis and sinusitis.  Following the procedure, it was 
noted that the only positive findings were active and chronic 
bronchitis.  It was recommended that he should be evaluated 
for bronchiectasis and that surgical resection of 
unventilated but perfused areas could result in increased 
pulmonary function.  Final hospital diagnoses included right 
middle lobe infiltrate and atopy (hereditary allergy) with 
chronic sinusitis.  VA treatment records, dated from November 
1980 to February 1981, also show the veteran's respiratory 
symptoms were not responsive to treatment and surgery was 
being considered (review of the claims folder indicates 
subsequent surgery was not performed).  VA treatment records 
dated in March 1984 indicate the veteran was status post 
surgical correction of a deviated nasal septum in 1978 with 
some relief.  VA treatment records dated in March 1987 
includes reports of chest x-rays revealing sclerosis from an 
old disease. 

In addition, private treatment records, dated from December 
1973 to March 1979, show the veteran being prescribed 
medication for sinusitis as-needed and his reporting that his 
history included his having pneumonia while in military 
service.  Private treatment records dated in the 1980s show 
treatment for multiple ailments, including respiratory 
disorders.  Private treatment records, dated from January 
1988 to July 1993, show treatment for sinusitis, bronchitis, 
allergic rhinitis, otitis with upper respiratory infections, 
pneumonia, and bronchiectasis.  The private treatment records 
also included x-ray results from 1988 to 1992 that show 
thickening from an old infiltrate disease.  Specifically, 
they report chronic pulmonary infiltrates, granulomatous 
disease, and pneumonia.  Private treatment records, dated in 
1989 and 1990, include the veteran reporting that he had lung 
scarring from pneumonia in service.  He also gave a history 
of a bronchoscopy 10 years earlier and having been advised to 
undergo a lobectomy, and refused.  Private treatment records 
dated in April 1993 show his complaints of facial swelling 
and being diagnosed with allergy, sinusitis, and otitis.  In 
August 1994, a private treatment record shows the veteran 
went to an emergency room with complaints of chest pain, 
fever, and trouble breathing.  He gave a history of pulmonary 
fibrosis and increased breath sounds.  Following physical 
examination and x-rays showing pulmonary fibrosis and right 
hilar infiltrate, the diagnoses were right hilar pneumonia, 
pulmonary fibrosis, and hyperglycemia.

A March 1995 letter from Mark Pomerans, M.D., stated that the 
veteran received treatment for multiple conditions at his 
office, including sinusitis.  Dr. Pomerans stated the 
veteran's episodes of sinusitis were very frequent and 
required continuous medication.  Also submitted were copies 
of medical invoices dated in 1994 and 1995, which refer to, 
among other things, respiratory problems.

The December 1995 written statements from the veteran's first 
cousin and two friends stated they had known the veteran 
since childhood, knew he was in good health since childhood, 
and observed that he had continuous chronic respiratory 
problems since he returned from the military.

Hence, evidence before the Board in February 1997 did not 
include any evidence or opinion relating a current 
respiratory disorder to active military service. 

Evidence subsequently associated with the claims file, while 
in large part consisting of duplicative service medical 
records and VA treatment records, do include private 
treatment records on file with Kaiser Permanente - Carolina 
Premier Medical Group, dated from February 1996 to October 
2000, and an April 1998 letter from Woodhall Stopford, M.D..  
Tellingly, Dr. Stopford, for the first time, appears to 
relate the veteran's a respiratory disorder to some of the 
experiences the veteran claims took place while in military 
service.  See April 1998 letter from Woodhall Stopford, M.D..  
Specifically, Dr. Stopford wrote:

Thank you for asking me to review [the 
veteran's] case to see if there may be a 
connection between his time in Vietnam 
while in the military and his chronic 
bronchitis.  [The veteran] developed 
pneumonia in January 1967.  In July 1969, 
and on periodic chest Xrays since that 
time, he has been noted to have left 
lower lobe scarring.  When first 
identified in 1969, he was assymptomatic 
(sic).  In 1971 he declared his 
pneumonia, scarring of his lungs, 
respiratory problems and sinus problems 
as service-related disabilities.

In 1980 he noted that he had chronic 
bronchitis for 10 years treated 
periodically with antibiotics and a 
bronchodilator.  He noted at that time he 
also had chronic sinusitis and nose 
infections.  A bronchoscopy documented 
that he had chronic bronchitis.  Since 
1980 he has had well documented episodes 
of recurrent bronchitis requiring 
treatment as well as recurrent lung 
infections with Xray changes of 
pneumonia.  He is obese.  In 1980 he 
complained of shortness of breath after 
walking one mile.  He has had periodic 
hemoptysis since 1977 associated with his 
chronic bronchitis.  Pulmonary function 
studies done in 1980 were normal with no 
improvement after being treated with a 
bronchodilator.

He is thought to have allergic rhinitis 
with associated recurrent sinusitis.  His 
nose and sinus symptoms tend to be worse 
in the spring and fall.  Periodic Xrays 
of his sinuses, dating from 1980 through 
1995, document a chronic sinusitis 
condition. . . .

[The veteran] worked in an area of 
Vietnam that was sprayed with Agent 
Orange.  Because of this history, I have 
looked at the potential risks of chronic 
bronchitis associated with exposures to 
phenoxy herbicides or their contaminant, 
chlorinated dioxins.  GM Calvert, et al  
(Evaluation of chronic bronchitis, 
chronic obstructive pulmonary disease and 
ventilatory function among workers 
exposed to 2,3,7,8-tetrachlorodibenzo-p-
dioxm.  1991;144:1302-6) have 
investigated  this concern among workers 
who produced phenoxy herbicides 
contaminated with TCDD.  The body burden 
of TCDD in these workers averaged 30 fold 
higher than the control population.  In 
the comparison of the exposed workers and 
an unexposed referent group, there was 
increased risk of chronic bronchitis or 
chronic obstructive lung disease 
associated with exposure.

One concern of [the veteran's] treating 
physicians is that he has bronchiectasis.  
This condition can occur after pneumonia 
or with recurrent airways infections.  
When bronchiectasis (dilation of the 
bronchi) is associated with recurrent or 
chronic infections, symptoms include a 
chronic productive purulent cough, 
recurrent pneumonias and hemoptysis, all 
symptoms and findings noted in [the 
veteran's] case.  There is a diagnostic 
maneuver, a bronchogram, which has been 
considered but has not been done.  If 
[the veteran] does have bronchiectasis 
and it is located in the lower lobe of 
his left lung (where he has Xray 
abnormalities), then the condition would 
likely be secondary to his pneumonia in 
1967.

[The veteran] has also had chronic or 
recurrent sinusitis since the late 1960s.  
This is condition is associated with 
chronic lung conditions including asthma, 
chronic bronchitis and bronchiectasis.  
Up to 5% of individuals with chronic 
sinusitis develop bronchiectasis and up 
to 45 % of individuals with 
bronchiectasis also have chronic 
sinusitis.  Sinusitis is one condition 
that has been associated with exposure to 
defoliants in Vietnam.  K Kayser, et al. 
(Chronic progredient diffuse alveolar 
damage probably related to exposure to 
herbicides.  Klin Wochenschr. 1986; 
64:44-8.) present a case of a foot 
soldier that served in defoliated areas  
in Vietnam for 2 years and developed a 
chronic chest condition associated with 
allergies and sinusitis.  Interstial 
fibrosis was found on biopsy, one of the 
diagnoses made in [the veteran's] case.

[The veteran] may well have a lung 
condition that originated while he was in 
the Armed Forces.  To pin down such an 
association, it would be important to 
know exactly what is lung condition is.  
His physicians have recommended a 
bronchography study.  Such a study would 
not only be useful for purposes of 
attribution but would assist in his 
future medical treatment.

In short, the Board observes that the evidence previously of 
record did not contain a medical opinion relating any of the 
veteran's respiratory disorders to some of the experiences 
the veteran claimed took place while in military service.  
Since the prior denials referred to above, additional medical 
records have been received suggesting a relationship between 
such respiratory disorders and the veteran's military 
service.  The Board finds that the newly received medical 
evidence is new and material as defined by regulation.  See 
38 C.F.R. § 3.156(a).  In other words, such evidence bears 
directly and substantially upon the issue at hand, and is 
neither duplicative nor cumulative.  Moreover, as the 
evidence provides a medical nexus opinion that was not 
previously available, this newly received evidence is so 
significant that it must be considered in order to decide 
fairly the merits of the underlying claim.  Id.  The Board 
concludes that the veteran has submitted new and material 
evidence to reopen the claim of service connection for a 
respiratory disorder, and the claim must be reopened and 
considered on the merits.


ORDER

New and material evidence has been submitted to reopen the 
veteran's claim of service connection for a respiratory 
disorder; to this extent, the appeal is granted.


REMAND

As stated above, the veteran has submitted new and material 
evidence to reopen the claim of service connection for a 
respiratory disorder.  However, because of the recent change 
in the law, the Board finds that a remand for additional 
development is required before the Board may adjudicate the 
merits of the veteran's claim.  

Specifically, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(hereinafter "Act").  Among other things, this law eliminated 
the concept of a well-grounded claim, redefined the 
obligations of VA with respect to the duties to assist and 
notify, and superceded the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom; Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is now applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  Pertinent regulations (which implement the 
Act but, with the exception of the provision governing claims 
to reopen on the basis of new and material evidence, do not 
create any additional rights) recently were promulgated.  See 
66 Fed. Reg. 45620-45632 (August 29, 2001).  Except as 
otherwise noted, those regulations also are effective 
November 9, 2000.

In view of the changes in the law brought about by the 
Veterans Claims Assistance Act of 2000, VA must ensure 
compliance with the notice and duty to assist provisions 
contained in the new law.  This should include consideration 
of whether any additional notification or development action 
is required under the Act.  VA is required to notify the 
claimant of the evidence necessary to complete the 
application for the benefit sought, as well as of its efforts 
to procure relevant evidence.  Moreover, required development 
action may include requesting information as described in 
38 U.S.C.A. § 5106, as well as the accomplishment of a 
medical examination (or, obtaining a medical opinion) when 
such evidence may aid in substantiating entitlement to the 
benefits sought.  A claim may be decided without providing 
such assistance only when no reasonable possibility exists 
that such assistance will aid in the establishment of 
entitlement, or the record includes medical evidence 
sufficient to adjudicate the claim.  

Under the Veterans Claims Assistance Act of 2000, VA 
examination is necessary when there is (a) competent evidence 
of current disability or persistent or recurrent symptoms of 
disability; (b) lay or medical evidence indicating that the 
disability or symptoms may be related to service; and (c) the 
record does not contain sufficient medical evidence to decide 
the claim.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096, 2097-98 (2000) (codified, as 
amended, at 38 U.S.C. § 5103A (West Supp. 2001)).

In the present case, the veteran essentially claims to have 
recurrent respiratory disorders and asserts that there is a 
relationship between current problems and the pneumonia he 
had while in military service.  The Board notes that, while 
the April 1998 letter from Dr. Stopford indicates that there 
may well be such a relationship, the Board finds that a 
medical opinion as to medical nexus, based upon a 
comprehensive review of the record, and in terms sufficient 
to satisfy the mandate to give the appellant the benefit of 
the doubt (i.e., "as least as likely as not") would be 
helpful in resolving the issue on appeal.  The examiner 
should also address the relationship, if any, between any 
currently respiratory disability and alleged Agent Orange 
exposure in service (a theory recently advanced by the 
veteran), and the RO should address such theory in 
adjudicating the claim.  The veteran is hereby advised that 
failure to report to any scheduled VA examination, without 
good cause, may well result in a denial of the claim.  See 
38 C.F.R. § 3.655 (2000).  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  Id.  If 
the veteran fails to report to any scheduled examination, the 
RO should obtain and associate with the record any notice(s) 
of the examination(s) sent to the veteran.

Prior to having the veteran undergo medical evaluation, the 
RO should undertake all necessary action to obtain and 
associate with the record all outstanding pertinent medical 
records.  In this regard, the Board notes that the veteran 
testified at his July 2001 personal hearing that he had been 
hospitalized for three to four days at the VA Medical Center 
(VAMC) Durham, North Carolina, for treatment of the pneumonia 
that was diagnosed at his October 1968 separation examination 
and copies of these records were provided VA.  Nonetheless, 
copies of these records do not appear in the claims file.  In 
this regard, the Board emphasizes that records generated by 
VA facilities that may have an impact on the adjudication of 
a claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 
2 Vet. App. 611, 613 (1992).  Accordingly, the RO should 
obtain all outstanding pertinent records from the above 
locations as well as from any other source(s) or 
facility(ies) identified by the veteran.  

As a final point, the Board emphasizes that the fact that the 
Board has identified specific actions to be accomplished on 
remand does not relieve the RO of the responsibility to 
ensure that the Act has fully been complied with.  Hence, in 
addition to the actions requested above, the RO should also 
undertake any other development and/or notification action 
deemed warranted by the Act before adjudicating the claim for 
service connection for a respiratory condition, to include as 
a result of alleged Agent Orange exposure.  The claim should 
be adjudicated in light of pertinent medical evidence, to 
include all that added to the record since that last 
supplemental statement of the case, and legal authority.  

Accordingly, this matter is hereby REMANDED to the RO for the 
following action:  

1.  The RO should undertake all necessary 
development to obtain and associate with 
the record all outstanding pertinent 
medical records, to specifically include 
any hospitalization records on file with 
the Durham VAMC for 1968 and 1969, any 
outstanding records held by Drs. David 
Pletcher and Woodhall Stopford, and all 
outstanding records on file with Kaiser 
Permanente - Carolina Premier Medical 
Group.  The RO should also obtain, or 
assist the veteran in obtaining, 
pertinent medical records from any other 
source(s) or facility(ies) identified by 
the veteran.  If any requested records 
are not available, or the search for such 
records otherwise yields negative 
results, that fact should be noted in the 
claims file, and he and his 
representative should be so notified.  
The veteran is also free to submit any 
pertinent medical or other records in his 
possession, and the RO should afford him 
the opportunity to do so before arranging 
for him to undergo examination. 

2.  After associating with the record any 
pertinent medical records received, the 
RO should arrange for the veteran to 
undergo a comprehensive examination by a 
VA pulmonary specialist.  The entire 
claims file, to include a complete copy 
of this REMAND, must be furnished to, and 
be reviewed by, the physician designated 
to examine the veteran.  All indicated 
tests and studies, to include pulmonary 
function testing, should be accomplished, 
and all clinical findings should be 
reported in detail and clinically 
correlated to (a) specific diagnosis(es).  

After examination of the veteran, review 
of his pertinent history, and with 
consideration of sound medical 
principles, the physician should offer an 
opinion as to whether, with respect to 
each respiratory disorder diagnosed, it 
is as least as likely as not that the 
disorder is the result of disease or 
injury incurred or aggravated during the 
veteran's active military service, to 
include the veteran's pneumonia in 1967 
and/or the veteran's alleged Agent Orange 
exposure.

The typewritten report of examination 
must include all examination findings, 
along with the complete rationale for 
each opinion expressed and conclusion 
reached.

3.  If the veteran fails to report to the 
scheduled examination, the RO should 
obtain and associate with the record any 
notice(s) of the examination sent to the 
veteran.

4.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 
11 Vet. App. 268 (1998).

5.  The RO must also review the claim's 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified, as 
amended, at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107 (West Supp. 2001)), and 
the pertinent final regulations 
implementing the Act (to be promulgated, 
as amended, at 38 C.F.R. §§ 3.102 and 
3.159), are fully satisfied.

6.  After completion of the above 
requested development, and any other 
indicated development and/or notification 
action, the RO should adjudicate the 
claim for service connection for a 
respiratory condition, to include as a 
result of alleged Agent Orange exposure, 
in light of all pertinent evidence and 
legal authority.  The RO must provide 
adequate reasons and bases for its 
determination.

7.  If the benefit sought on appeal 
continues to be denied, the RO should 
furnish to the veteran and his 
representative an appropriate 
supplemental statement of the case that 
addresses all evidence received since 
issuance of the August 2000 statement of 
the case, including the evidence that the 
veteran filed directly with the Board, 
and afford him the opportunity to provide 
written or other argument in response 
thereto before the claim's file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 
8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

 



